Order filed August 3, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00598-CV
                                   ____________

                         In the Interest of F.E.G., Child


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-00355J


                                     ORDER

      This is an accelerated appeal from a judgment in a parental termination case.
The notice of appeal was filed July 21, 2017. Appellant has established indigence
or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record
was due within 10 days after the notice of appeal was filed. See Tex. R. App. P.
35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Monica Grassmuck, the official court reporter, to file the record in
this appeal on or before August 14, 2017. If Monica Grassmuck does not timely
file the record as ordered, the court will issue an order requiring her to appear at a
hearing to show cause why the record has not been timely filed and why she should
not be held in contempt of court for failing to file the record as ordered. Contempt
of court is punishable by a fine and/or confinement in jail.



                                   PER CURIAM